                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

BRISHA ROBINSON,                                    )
                                                    )
           Plaintiff,                               )
                                                    )     Case No: 1:18-cv-259
v.                                                  )
                                                    )     Judge Steger
ANDREW SAUL, Acting Commissioner                    )
of Social Security,                                 )
                                                    )
           Defendant.                               )

                                    MEMORANDUM OPINION
          Plaintiff Brisha Robinson seeks judicial review under § 205(g) of the Social Security Act

("Act"), 42 U.S.C. § 405(g), from her denial by the Commissioner of the Social Security

Administration regarding her application for disability insurance benefits and supplemental

security income under Titles II and XVI of the Act, 42 U.S.C. §§ 401-34, 1381-83f. [See Doc. 1].

The parties consented to the entry of final judgment by the undersigned United States Magistrate

Judge, according to 28 U.S.C. § 636(c), with an appeal to the Court of Appeals for the Sixth Circuit.

[Doc. 15].

          For the following reasons, Plaintiff's Motion for Judgment on the Pleadings [Doc. 19] will

be DENIED; the Commissioner's Motion for Summary Judgment [Doc. 25] will be GRANTED;

and judgment will be entered AFFIRMING the Commissioner's decision.

     I.      Procedural History

          In May 2016, Plaintiff applied for supplemental security income under Title II of the Social

Security Act (Act), 42 U.S.C. §§ 401-434. (Tr. 10). Plaintiff's alleged disability onset began on

January 1, 1998. (Id.). Plaintiff's claims were initially denied, so she requested a hearing before an
                                                   1




Case 1:18-cv-00259-CHS Document 29 Filed 08/04/20 Page 1 of 11 PageID #: 694
administrative law judge. (Id.).

         In November 2017, ALJ Carey Jobe heard testimony from Plaintiff, her attorney, and a

vocational expert. (Id. at 10-20). The ALJ then found that Plaintiff was not under a "disability" as

defined by the Act. (Id. at 20).

         After the ALJ rendered the decision denying benefits, Plaintiff requested review from the

Appeals Council; however, Plaintiff's request for review was rejected (Id. at 7-9). Plaintiff has

exhausted her administrative remedies, and the ALJ's decision stands as the "final decision" of the

Commissioner subject to judicial review. 42 U.S.C. §§ 405(g) and 1383(c)(3). Plaintiff filed her

Complaint in October 2018, seeking judicial review of the Commissioner's final decision under §

405(g). [Doc. 1]. The parties have filed competing dispositive motions, and this matter is now ripe

for adjudication.

   II.      Findings by the ALJ

         In her decision, the ALJ made the following findings:

         1. Plaintiff had not engaged in substantial gainful activity since May 27, 2016, the
            application date (20 C.F.R. §§ 416.971 et seq.).

         2. Plaintiff has the following severe impairments: degenerative disc disease of the
            cervical spine, osteoarthritis of knees bilaterally, and morbid obesity (20 C.F.R. §§
            416.920(c)).

         3. Plaintiff does not have an impairment or combination of impairments that meets or
            medically equals the severity of one of the listed impairments in 20 C.F.R. Part 404,
            Subpart P, Appendix 1 (20 C.F.R. §§ 416.920(d), 416.925 and 416.926).

         4. Absent certain limitations, Plaintiff retained the residual-functional capacity to
            perform sedentary work as defined in 20 C.F.R. § 416.967(a).

         5. Plaintiff has no past relevant work (20 C.F.R. § 416.965).



                                                  2




Case 1:18-cv-00259-CHS Document 29 Filed 08/04/20 Page 2 of 11 PageID #: 695
          6. Plaintiff was born on January 3, 1976, and was 40 years old, which is defined as a
             younger individual age 18-44, on the date last insured (20 C.F.R. § 416.963).

          7. Plaintiff has limited education and can communicate in English (20 C.F.R. §
             416.964).

          8. Transferability of job skills is not material to the determination of disability because
             Plaintiff does not have past relevant work (20 C.F.R. § 416.968).

          9. Considering Plaintiff's age, education, work experience, and residual functional
             capacity, there were jobs that existed in significant numbers in the national
             economy that the Plaintiff could have performed (20 C.F.R. §§ 416.969 and
             416.969(a)).

          10. Plaintiff was not under a disability, as defined in the Social Security Act since May
              27, 2016, the application date (20 C.F.R. § 416.920(g)).

          (Tr. at 10-20).

   III.      Standard of Review

          This case involves an application for disability insurance benefits ("DIB"). An individual

qualifies for DIB if she: (1) is insured for DIB; (2) has not reached the age of retirement; (3) has

filed an application for DIB; and (4) is disabled. 42 U.S.C. § 423(a)(1).

          The determination of disability under the Act is an administrative decision. For claimants

to establish a disability under the Social Security Act, they must show that they are unable to

engage in any substantial gainful activity due to the existence of a medically determinable physical

or mental impairment that can be expected to result in death or that has lasted or can be expected

to last for a continuous period of not less than twelve months. 42 U.S.C. § 423(d)(1)(A); Abbot v.

Sullivan, 905 F.2d 918, 923 (6th Cir. 1990). The Commissioner employs a five-step sequential

evaluation to determine whether someone is disabled. 20 C.F.R. §§ 404.1520; 416.920. The

following five issues are addressed in order: (1) if the claimant is engaging in substantial gainful

                                                    3




Case 1:18-cv-00259-CHS Document 29 Filed 08/04/20 Page 3 of 11 PageID #: 696
activity, she is not disabled; (2) if the claimant does not have a severe impairment, she is not

disabled; (3) if the claimant's impairment meets or equals a listed impairment, she is disabled; (4)

if the claimant is capable of returning to work she has done in the past, she is not disabled; (5) if

the claimant can do other work that exists in significant numbers in the regional or the national

economy, she is not disabled. Id. If the ALJ makes a dispositive finding at any step, the inquiry

ends without proceeding to the next step. 20 C.F.R. §§ 404.1520; 416.920; Skinner v. Sec'y of

Health & Human Servs., 902 F.2d 447, 449-50 (6th Cir. 1990). Once, however, the claimant makes

a prima facie case that she cannot return to her former occupation, the burden shifts to the

Commissioner to show that there is work in the national economy that she can perform considering

claimant's age, education, and work experience. Richardson v. Sec'y of Health and Human Servs.,

735 F.2d 962, 964 (6th Cir. 1984); Noe v. Weinberger, 512 F.2d 588, 595 (6th Cir. 1975).

       The standard of judicial review is whether substantial evidence supports the findings of the

Commissioner and whether the Commissioner made any legal errors in the process of reaching the

decision. See Richardson v. Perales, 402 U.S. 389, 401 (1971) (adopting and defining substantial

evidence standard in the context of Social Security cases); Landsaw v. Sec'y of Health and Human

Servs., 803 F.2d 211, 213 (6th Cir. 1986). Even if there is evidence on the other side, if there is

evidence to support the Commissioner's findings, then he must be affirmed. Ross v. Richardson,

440 F.2d 690, 691 (6th Cir. 1971). The Court may not reweigh the evidence and substitute its

judgment for that of the Commissioner merely because substantial evidence exists in the record to

support a different conclusion. The substantial evidence standard allows considerable latitude to

administrative decision-makers. It presupposes there is a zone of choice within which the decision-

makers can go either way, without interference by the courts. Felisky v. Bowen, 35 F.3d 1027 (6th
                                                 4




Case 1:18-cv-00259-CHS Document 29 Filed 08/04/20 Page 4 of 11 PageID #: 697
Cir. 1994) (citing Mullen v. Bowen, 800 F.2d 535, 548 (6th Cir. 1986)); Crisp v. Sec'y, Health and

Human Servs., 790 F.2d 450 n.4 (6th Cir. 1986).

         Courts may consider any evidence in the record, regardless of whether the ALJ cited it. See

Heston v. Comm'r of Soc. Sec., 245 F.3d 528, 535 (6th Cir. 2001). But for the substantial-evidence

review, courts may not consider any evidence that was not before the ALJ. Foster v. Halter, 279

F.3d 348, 357 (6th Cir. 2001). Courts are also not obligated to scour the record for errors not

identified by the claimant. Howington v. Astrue, No. 2:08-cv-189, 2009 WL 2579620, at *6 (E.D.

Tenn. Aug. 18, 2009) (stating that assignments of error not made by claimant were waived). Also,

"issues [that] are 'adverted to in a perfunctory manner, unaccompanied by some effort at developed

argumentation, are deemed waived.'" Kennedy v. Comm'r of Soc. Sec., 87 F. App'x 464, 466 (6th

Cir. 2003) (quoting United States v. Elder, 90 F.3d 1110, 1118 (6th Cir. 1996)).

   IV.        Analysis

         Plaintiff raises the following issues: (1) Whether the ALJ erred in determining that Plaintiff

did not meet Listing 1.04; (2) Whether the ALJ properly evaluated Plaintiff's subjective

complaints; and (3) Whether the ALJ erred in evaluating Dr. Mullady's opinion. The Court will

address each in turn.

         A.       Did the ALJ err in determining that Plaintiff failed to meet Listing 1.04?

         Plaintiff's first contention is that the ALJ erred by not finding that Plaintiff met Listing §

1.04. [Doc. 21 at PageID #: 657-60]. The ALJ noted the following in her decision as it relates to

Listing § 1.04:

         Under Listing 1.04 for Disorders of the Spine, the Regulations require evidence of
         disc herniation, stenosis, arachnoiditis, osteoarthritis, or other degenerative disc
         disease, with: (1) evidence of nerve root compression characterized by neuro-
                                                   5




Case 1:18-cv-00259-CHS Document 29 Filed 08/04/20 Page 5 of 11 PageID #: 698
       anatomic pain, loss of motion, motor loss, and sensory or reflex loss; (2) spinal
       arachnoiditis manifested by severe burning or painful dysesthesia resulting in the
       need for changes in position more than once every two hours; or (3) lumbar stenosis
       resulting in pseudoclaudication resulting in an inability to ambulate effectively. The
       medical evidence does not establish the existence of the above signs or symptoms.

       (Tr. 15).

       Plaintiffs bear the burden of showing that they meet a listed impairment at the third step of

the sequential evaluation. Evans v. Sec'y of Health & Human Servs., 820 F.2d 161, 164 (6th Cir.

1987). An impairment satisfies the listing only when it manifests the specific findings described

in the medical criteria for that particular impairment. 20 C.F.R. § 416.925(d). Plaintiffs do not

satisfy a listing unless all of the requirements of the listing are present. Hale v. Sec'y of Health &

Human Servs., 816 F.2d 1078, 1083 (6th Cir. 1987). See also Thacker v. Soc. Sec. Admin., 93 Fed.

App'x. 725, 728 (6th Cir. 2004) ("When a claimant alleges that [they] meet[ ] or equal[ ] a listed

impairment, [they] must present specific medical findings that satisfy the various tests listed in the

description of the applicable impairment or present medical evidence which describes how the

impairment has such equivalency.") If a plaintiff successfully carries this burden, the

Commissioner must find that the claimant is disabled without considering their age, education, and

work experience. 20 C.F.R. § 416.920(d).

        For plaintiffs to satisfy Listing § 1.04(A), they are required to demonstrate compromise of

a nerve root or the spinal cord, and: (1) neuro-anatomic distribution of pain; (2) limitation of

motion of the spine; (3) motor loss (atrophy with associated muscle weakness or muscle

weakness); (4) sensory or reflex loss; and (5) positive straight leg raise test, in both the sitting and

supine positions. In addition, the regulations require that the abnormal findings must be established

over some time: "Because abnormal physical findings may be intermittent, their presence over a
                                                   6




Case 1:18-cv-00259-CHS Document 29 Filed 08/04/20 Page 6 of 11 PageID #: 699
period of time must be established by a record of ongoing management and evaluation." 20 C.F.R.

Part 404, Subpart P, Appendix 1, § 1.00(D).

       Although Plaintiff contends that she meets Listing § 1.04, she has not shown how she meets

all of its requirements. See Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001) (affirming that "a

claimant has the burden of demonstrating that her impairment meets or equals a listed impairment"

and that"[a] claimant must demonstrate that her impairment satisfies the diagnostic description for

the listed impairment to be found disabled thereunder."). The reasons Plaintiff cites to support the

fact that she meets the Listing were discussed—and then dismissed—by the ALJ. For example,

the ALJ found that the medical evidence supported that Plaintiff suffered from degenerative disc

disease of the cervical spine, including specific diagnoses of cervical radiculopathy and spinal

stenosis in the cervical region. (Tr. 16). The ALJ recognized Plaintiff's reports of neck pain and

radiculopathy, as well as symptoms of aching, shooting, and stabbing pain in her left shoulder and

tingling and numbness in her arm. (Tr. 16). The ALJ also discussed Plaintiff's March 2016 x-ray

of her cervical spine that showed mild-degenerative changes and her April 2016 cervical spine

MRI scan that showed nerve-root compression and central canal stenosis. (Tr. 16). He further noted

the positive findings at Plaintiff's appointments with pain management. (Tr. 17).

       But the ALJ reasonably found inconsistencies among these findings. Though Plaintiff was

sometimes found to have a reduced range of motion, more frequently, her range of motion was

complete. (Id.). Further, in March 2016, x-rays of Plaintiff's left shoulder were normal. (Id.). Her

left shoulder had normal muscle strength and sensation. (Id.) Plaintiff's left elbow, forearm, wrist,

and hand were found to be normal to inspection and palpation, with normal range of motion,

muscle strength and stability. (Id.). The ALJ further noted that Plaintiff had previously reported
                                                 7




Case 1:18-cv-00259-CHS Document 29 Filed 08/04/20 Page 7 of 11 PageID #: 700
she had no neck pain or decreased range of motion in her neck. (Id.). Plaintiff reported that rest,

narcotic medication, over-the-counter pain relievers, and a change in position helped alleviate the

pain. (Id.). Her plan of care was frequently continued without change. (Tr. 493, 496, 500, 508,

512, 519). Her dosage of hydrocodone was increased in January 2017 (Tr. 516), and in August

2017, she was switched from hydrocodone to Percocet (Tr. 489).

       The ALJ also noted that despite Plaintiff's reports of pain, she was able to perform her

activities of daily living while using narcotic medication. (Tr. 18). Further, the ALJ's finding that

Plaintiff did not meet Listing § 1.04 is supported by the opinions of Dr. Patikas and Dr. Thrush,

state-agency medical consultants who reviewed Plaintiff's claim at the initial and reconsideration

levels of review. (Tr. 68, 82).

       In sum, because Plaintiff met only some of the requirements, she does not qualify for

Listing § 1.04. See Sullivan v. Zebley, 493 U.S. 521, 530 (1990). Therefore, the ALJ was not in

error. See Post v. Comm'r of Soc. Sec., No. 1:10-cv-271, 2011 WL 4954053, *7 (W.D. Mich. Sept.

26, 2011) ("Plaintiff did not carry his burden of providing medical evidence establishing the motor

loss and sensory loss required by listing 1.04(A) . . . . Dr. Kidwai did not provide the

circumferential measurements required by the listing.").

       B.      Did the ALJ fail to properly consider Plaintiff's subjective complaints and
               allegations?

       Plaintiff next contends that the ALJ erred by not properly considering Plaintiff's subjective

complaints. [Doc. 21 at PageID #: 646-51]. The Court disagrees.

       As an initial matter, Plaintiff's arguments about her credibility are within the ALJ's

discretion. See Ritchie v. Comm'r of Soc. Sec., 540 F. App'x 508, 511 (6th Cir. 2013) (recognizing

                                                 8




Case 1:18-cv-00259-CHS Document 29 Filed 08/04/20 Page 8 of 11 PageID #: 701
that the Sixth Circuit holds the ALJ's credibility findings to be virtually "unchallengeable")

(citations omitted). An ALJ's findings on credibility" are to be accorded great weight and

deference, particularly since an ALJ is charged with the duty of observing a witness's demeanor

and credibility." Walters v. Comm'r of Soc. Sec., 127 F.3d 525, 531 (6th Cir. 1997). But those

findings must be supported by substantial evidence. Id. And "discounting credibility to a certain

degree is appropriate where an ALJ finds contradictions among the medical reports, claimant's

testimony, and other evidence." Id.

        Turning to Plaintiff's subjective complaints of pain, in Duncan v. Secretary of Health and

Human Services, the Sixth Circuit noted the following for evaluating subjective complaints:

        First, we examine whether there is objective medical evidence in an underlying
        medical condition. If there is, we then examine (1) whether objective medical
        evidence confirms the severity of the alleged pain arising from the condition; or (2)
        whether the objectively established medical condition is of such a severity that it
        can reasonably be expected to produce the alleged disabling pain.

801 F.2d 847, 853 (6th Cir. 1986). Whether the objective evidence confirms the severity of the

alleged pain or whether the objectively established medical condition is of such a severity that it

can reasonably be expected to produce the alleged disabling pain, the ALJ must consider the

following factors: (i) daily activities; (ii) the location, frequency, and intensity of the pain or other

symptoms; (iii) precipitating and aggravating factors; (iv) the type, dosage, effectiveness, and side

effects of any medication you take or have taken to alleviate your pain or other symptoms; (v)

treatment, other than medication, received or have received for relief of pain or other symptoms;

(vi) any measures that are used or were used to relieve pain or other symptoms; (vii) other factors

concerning functional limitations and restrictions due to pain or other symptoms. Soc. Sec. Rul.

96-7p, 1996 WL 374186, at *3 (July 2, 1996) (citing 20 C.F.R. § 1529(c)(4)).
                                                   9




Case 1:18-cv-00259-CHS Document 29 Filed 08/04/20 Page 9 of 11 PageID #: 702
       In considering Plaintiff's symptoms as well as the medical evidence, the ALJ found that

Plaintiff's allegations regarding the limiting effects of her symptoms were not entirely credible.

(Tr. 18); see 20 C.F.R. § 404.1529 ("In determining whether you are disabled, we consider all of

your symptoms, including pain, and the extent to which your symptoms can reasonably be

accepted as consistent with the objective medical evidence and other evidence."). As a basis for

this finding, the ALJ found the lack of objective evidence to support Plaintiff's complaints, her

activities of daily living, discrepancies within the record, and the medical opinions not being

supportive of the alleged disability. (Tr. at 15-20). An ALJ may find a claimant's statements "less

credible if the level or frequency of treatment is inconsistent with the level of complaints, or if the

medical reports or records show that the individual is not following the treatment as prescribed

and there are no good reasons for this failure." See SSR 96–7p, 1996 WL 374186, at *7. The

evidence regarding the severity of Plaintiff's impairments is inconsistent and can support more

than one reasonable conclusion. The Court will not second-guess the ALJ's finding since the ALJ

gave numerous reasons, supported by the record, for determining that Plaintiff's subjective

allegations were not entirely credible. Remand is, therefore, unnecessary. See Ulman v. Comm'r

of Soc. Sec., 693 F.3d 709, 713–14 (6th Cir. 2012) ("As long as the ALJ cite[s] substantial,

legitimate evidence to support his factual conclusions, we are not to second-guess.").

       C.      Did the ALJ err in assessing Dr. Mullady's opinion?

       Plaintiff's final contention is that the ALJ erred in not affording any weight to Dr. Mullady's

opinion. [Doc. 21 at PageID #: 651-52]. But, as the Government correctly notes, the ALJ was not

required to consider Dr. Mullady's opinion because it was not within the relevant period.



                                                  10




Case 1:18-cv-00259-CHS Document 29 Filed 08/04/20 Page 10 of 11 PageID #: 703
        In determining whether substantial evidence supports the ALJ's determination, the

emphasis is on the relevant period. See, e.g., Seeley v. Comm'r of Soc. Sec., 600 F. App'x 387, 390–

91 (6th Cir. 2015). That is not to say, however, that evidence beyond that period is irrelevant. See

Ellis v. Schweicker, 739 F.2d 245, 248–49 (6th Cir. 1984). But that such evidence "is generally of

little probative value" as to whether the claimant is disabled "during the insured time period."

Strong v. Soc. Sec. Admin., 88 F. App'x 841, 845 (6th Cir. 2004). Similarly, evidence that

"predate[s] the alleged onset of disability [is] of limited relevance." Carmickle v. Comm'r of Soc.

Sec., 533 F.3d 1155, 1165 (9th Cir. 2008) (citing Fair v. Bowen, 885 F.2d 597, 600 (9th Cir. 1989)).

        Here, Dr. Mullady's opinion is from a prior disability application. So, given its "limited

relevance," the Court sees no reason to disturb the ALJ's assessment of Dr. Mullady's opinion. See

id. Remand is unnecessary.

   V.      Conclusion

        Substantial evidence supports the ALJ's finding that Plaintiff could perform sedentary work

with certain limitations. (See Tr. 20). Therefore, having reviewed the administrative record and the

parties' briefs, Plaintiff's Motion for Judgment on the Pleadings [Doc. 19] will be DENIED; the

Commissioner's Motion for Summary Judgment [Doc. 25] will be GRANTED; and the decision

of the ALJ will be AFFIRMED. Judgment shall be entered in favor of the Defendant.

        SO ORDERED.

                                                     /s/ Christopher H. Steger
                                                     UNITED STATES MAGISTRATE JUDGE




                                                11




Case 1:18-cv-00259-CHS Document 29 Filed 08/04/20 Page 11 of 11 PageID #: 704
